UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE
SERVICES
August 5, 2013
Diana Bowman, Director
National Center for Homeless Education
SERVE Center at UNCG
5900 Summit Avenue, #201
Browns Summit, NC 27214
Dear Ms. Bowman:
This letter is in response to your questions to the Office of Special Education and Rehabilitative
Services (OSERS), U.S. Department of Education (Department) regarding children with
disabilities who are homeless. In your discussions with Laura Duos, a member of OSERS staff,
you asked questions regarding a child’s school of origin and the transportation of children who
are homeless. Answers to your questions are included below.
Question 1: Are Individuals with Disabilities Education Act (IDEA) funds or McKinney-Vento
funds used to transport students with disabilities to their school of origin?
Answer: Depending on the circumstances, both McKinney-Vento Act and IDEA Part B funds
can be used to transport homeless children with disabilities to their school of origin.
Transportation is defined as a related service under 34 CFR §300.34(a) of the IDEA regulations
and, under 34 CFR §300.34(c)(16), could include travel to and from school and between schools.
A child’s individualized education program (IEP) Team is responsible for determining if
transportation is required to assist a child with a disability to benefit from special education, and
how the transportation services should be provided. If a child’s IEP Team determines that a
child requires transportation as a related service, then IDEA funds can be used to provide
transportation to the child. Transportation for a child with a disability who is homeless may
include transportation to the child’s school of origin if attending the school of origin is
determined to be in the child’s best interest. 34 CFR §300.34(c)(16) and 42 U.S.C.
11432(g)(1)(J)(iii). If a child with a disability who is homeless does not require transportation as
a related service, IDEA funds may not be used to provide transportation to the child’s school of
origin. However, McKinney-Vento funds may be used to transport the child to the school of
origin. 42 U.S.C. 11432(g)(1)(J)(iii).
Question 2: Under what circumstances may a homeless child without a disability ride a "special
education" school bus to their school of origin?
Answer: Generally, IDEA Part B funds must be used only to pay the excess costs of providing
special education and related services to children with disabilities. 34 CFR §300.202(a)(2) and
20 U.S.C. 1413(a)(2)(A)(i). Under the permissive use of funds provisions in IDEA section
613(a)(4)(A)(i) and 34 CFR §300.208(a)(1), IDEA Part B funds may be used for “the costs of
special education and related services . . . provided in a regular class or other education-related
setting to a child with a disability in accordance with the IEP of the child, even if one or more

Page 2 – Chief State School Officer
nondisabled children benefit from these services.” It is permissible to use IDEA funds in cases
such as this, where an “incidental benefit” is provided to nondisabled children as a result of
special education and related services provided under IDEA to children with disabilities. There
could be situations where, although buses are purchased for the express purpose of transporting
students with disabilities, those buses are not full. Buses should not be purchased with IDEA
funds with the expectation that the buses will be used, in whole or in part, to transport children
without disabilities. For example, if a school district purchases more buses or larger buses than
are necessary to provide transportation to all students with disabilities within their district
requiring such transportation, with the purpose of using those buses (or extra seats resulting from
those buses) to provide transportation to children without disabilities, it would constitute an
improper expenditure of IDEA funds on children without disabilities.
Under circumstances in which buses are purchased exclusively to transport children with
disabilities but are not full and are able to pick up nondisabled homeless children along the usual
bus routes, and no additional IDEA funds would need to be expended to transport those
nondisabled children, buses purchased with IDEA funds may be used to transport nondisabled
homeless children under the permissive use of funds provisions because the use of IDEA Part B
funds in this situation would confer an incidental benefit on the nondisabled homeless children.
Whether LEAs could rely on this provision in other situations would depend on the specific facts
involved. We would suggest that if LEAs are seeking to rely on the permissive use of funds
provisions in IDEA and 34 CFR §300.208(a)(1) to transport disabled and nondisabled homeless
children in a vehicle purchased with Part B funds to transport children with disabilities, they
would need to consult with officials of their State Department of Education to confirm whether
the particular use of Part B funds would be permissible and whether the benefit conferred on the
nondisabled children could be considered an incidental benefit.
OSEP also notes that the IDEA does not require LEAs to transport children with disabilities in
separate vehicles isolated from their peers. In fact, many children with disabilities can receive
the same transportation provided to nondisabled children, consistent with the least restrictive
environment requirements in 34 CFR §§300.114 through 300.120. For more information, see
Questions and Answers on Serving Children with Disabilities Eligible for Transportation, which
is posted on the Department’s Web site at:
http://idea.ed.gov/explore/view/p/%2Croot%2Cdynamic%2CQaCorner%2C12%2C
Question 3: If a child with a disability who is homeless is allowed to attend his or her school of
origin, rather than a school in the LEA where the child is located, is there a change in placement
or a change in the least restrictive environment (LRE) for the child with a disability?
Answer: The McKinney-Vento Act defines “school of origin” as the school the child or youth
attended when permanently housed or the school in which the child or youth was last enrolled.
42 U.S.C. 11432(g)(3)(G). If a child becomes homeless, LEAs must, depending on what is in
the best interest of the child, either continue the child’s education in the school of origin or enroll
the child in any public school that non-homeless students who live in the attendance area where
the child is actually living are eligible to attend. In determining the best interest, LEAs must, to
the extent feasible, keep children in the school of origin, unless it is against the wishes of the
parent or guardian. 42 U.S.C. 11432(g)(3)(B)(i).

Page 3 – Chief State School Officer

Under the IDEA, placement decisions for all children with disabilities, including homeless
children with disabilities, must be made annually, on an individual basis, in accordance with
their IEPs by a group of knowledgeable persons, including the child’s parents. Further, each
child with a disability is educated in the school the child would attend if not disabled unless the
child's IEP requires some other arrangement. 34 CFR §300.116(b)-(c). Historically, the
Department has referred to ‘placement’ as points along the continuum of placement options
available for a child with a disability (i.e., regular class, special school or separate school) and
“location'' as the physical surrounding, such as the classroom, in which a child with a disability
receives special education and related services. Analysis of Comments and Changes to the final
Part B regulations, 71 FR 46540, 46588 (Aug. 14, 2006). In the case of a child with a disability
who is homeless, providing the set of services included in the child’s IEP in the school of origin
does not necessarily mean a change in placement has occurred. If the child’s services are
essentially the same and are being provided in a setting that is the same option on the continuum
and the level of interaction with nondisabled peers is the same, then the change in location of
services to the school of origin would not constitute a change in placement under IDEA. These
determinations are fact-specific and would need to be made on a case-by-case basis.
Question 4: Some state regulations require the LEA of residence to be responsible for the child’s
free appropriate public education (FAPE). If a homeless child moves to a shelter in a new school
district but attends the school of origin in the previous school district, how does the new LEA of
residence ensure FAPE is provided?
Answer: Under IDEA, one public agency generally is responsible for ensuring the provision of a
free appropriate public education (FAPE) to children with disabilities in its jurisdiction. While
most States allocate responsibility for providing FAPE based on the district in which the child’s
parents reside, States have discretion in determining which LEA or school district is responsible
for providing FAPE to children with disabilities who are homeless. If State regulations require
the LEA of residence to be responsible for FAPE, that LEA is responsible for obtaining parental
consent, conducting evaluations and reevaluations, and determining eligibility in accordance
with 34 CFR §§300.300 through 300.311, developing and implementing the child’s IEP in
accordance with 34 CFR §§300.320 through 300.324, ensuring placement in accordance with the
LRE provisions in 34 CFR §§300.114 through 300.117, and affording eligible children and their
parents the procedural safeguards and due process rights, including the discipline procedures in
34 CFR §§300.500 through 300.536. Because the child is attending a school in another district
the school districts must coordinate with one another to ensure the child receives FAPE. Section
300.323(g) of the IDEA regulations requires school districts to promptly exchange relevant
records when a child changes school districts. Relevant records include existing evaluation data,
consistent with 34 CFR §300.305. Coordinating assessments and exchanging relevant records
promptly is critical to providing FAPE, and we encourage school districts to be as proactive as
possible in providing and securing this information.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U.S.
Department of Education of the IDEA in the context of the specific facts presented.

Page 4 – Chief State School Officer
If you have any further questions, please do not hesitate to contact Laura Duos at 202-245-7324
or by email at Laura.Duos@ed.gov.
Sincerely,

Melody Musgrove, Ed.D.
Director
Office of Special Education Programs

